         Case 1:21-cv-00616-RP Document 77 Filed 08/20/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

WHOLE WOMEN’S HEALTH, et al.,                        §
                                                     §
               Plaintiffs,                           §
                                                     §
v.                                                   §                 1:21-CV-616-RP
                                                     §
JUDGE AUSTIN REEVE JACKSON, et. al.,                 §
                                                     §
               Defendants.                           §

                                             ORDER
       Before the Court are the Plaintiffs’ advisory to the court filed regarding testimony at the

preliminary injunction hearing, (Dkt. 72), and Defendants’ opposed motion for an in-person

preliminary injunction hearing, (Dkt. 73). The preliminary injunction hearing is set for August 30,

2021 at 9:00 a.m. (Order, Dkt. 61).

       With regard to their motion, Defendants argue that they will be prejudiced if they must

present evidence by video at the preliminary injunction hearing. (Dkt. 73, at 2). Defendants fail

to specify how they “cannot fully and fairly present their evidence and testimony by video” or

how they would be “prejudiced in their defense if required to do so.” (Id. at 2). Defendants only

imply that a video hearing would not be as efficient and that there could be technological issues.

(Id.). While technical issues can disrupt video proceedings and in-person proceedings, this Court

has extensive experience with video proceedings and will provide all parties with adequate time

to present their arguments and evidence. Over the past year and a half, the Court has regularly

conducted hearings and trials by video, including in high-profile and fact-intesive cases, and has

found this format to be a sufficient means of hearing argument and taking testimony from

witnesses, while protecting the health and safety of all parties given the COVID-19 pandemic.

The Court thus rejects Defendants’ conclusory argument that they will be prejudiced by

presenting their case by video. As such, IT IS ORDERED that Defendants’ opposed motion

for an in-person preliminary injunction hearing, (Dkt. 73), is DENIED.


                                                 1
         Case 1:21-cv-00616-RP Document 77 Filed 08/20/21 Page 2 of 2



        In response to both Plaintiffs’ advisory to the court filed regarding testimony at the

preliminary injunction hearing, (Dkt. 72), and Defendants’ opposed motion for an in-person

preliminary injunction hearing, (Dkt. 73), IT IS FURTHER ORDERED that each side shall

each have three (3) hours to present evidence and one (1) hour to present legal arguments to

the Court at the preliminary injunction hearing. The Court finds this division of time to be fair in

light of the substantial overlap in arguments between the parties on each side of this litigation.

The parties on either side may divide this time between them as they see fit.

        SIGNED on August 20 2021.




                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                  2
